Citation Nr: 0324406	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  96-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1975 to August 1975, 
November 1979 to May 1980 and January 1987 to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for post-
traumatic stress disorder (PTSD), depressive neurosis, and a 
personality disorder.  In an October 1994 statement, the 
veteran withdrew the issue of entitlement to service 
connection for a personality disorder.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (the Board has no authority to proceed on an 
issue that has been withdrawn).  In a February 1995 rating 
decision, the RO granted service connection for depressive 
neurosis.  Therefore, the benefit sought on appeal to the 
Board, i.e., service connection, was granted ending that 
appeal.  See Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


REMAND

On VA examination in April 1992, the veteran complained of 
depression and anger.  In September 1992, he filed a claim 
for service connection for a stress reaction.  He stated that 
he was hospitalized for four days in 1990 in Germany while in 
the Army.  He explained further that he was put on permanent 
C.Q. duty cleaning buildings, cleaning rooms and staying 
awake for 24 to 28 hours before being let go for sleep.  This 
went on for three months before he "went crazy" and had to 
be put in the psychiatric ward at Nuremberg Army Hospital in 
Germany.  He stated that he spent four days in the hospital 
then spent the remainder of the time in therapy.  He 
submitted a Notice of Hospitalization from the U.S. Army 
Regional Hospital in Nuremberg showing that he was admitted 
to the Department of Psychiatry in February 1990.  

In an October 1994 personal hearing, the veteran testified 
that while in Germany, his first sergeant assigned him to 
demeaning tasks after he had injured his shoulder.  He 
indicated that he was placed on these tasks for extended 
periods of time, for example 24 hours on duty followed by 24 
hours off duty, and later this was increased to as much as 72 
straight hours on duty prior to receiving any relief.  He 
claimed that the stress resulted in his receiving psychiatric 
hospitalization and treatment.  

In a January 1998 VA examination, the examiner reviewed the 
claims file and examined the veteran.  The veteran indicated 
that he was severely harassed before his discharge from the 
Army, having to work multiple lengthy shifts with little rest 
in between.  He also noted the veteran's complaint that he 
was required to crawl across a road in blackout conditions.  
The examiner noted that the veteran appeared to be severely 
socially and industrially impaired as a result of suffering 
from symptoms consistent with the diagnosis of post traumatic 
stress disorder.  The examiner specifically noted the 
veteran's experience of having to crawl across a road in 
blackout conditions, and his response which involved feelings 
of intense fear, given that he felt that he could have been 
killed by an oncoming car.  The diagnoses were post-traumatic 
stress disorder and history of major depressive disorder, 
currently in remission.

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  The veteran 
has identified two stressors which he claims resulted in his 
diagnosis of PTSD.  First, he claims that he was subjected to 
harassment following his shoulder injury in service and that 
this led to his breakdown and eventual hospitalization at the 
U.S. Army Hospital in Nuremberg, Germany in February 1990.  
Second, he claims that he was forced to crawl across a road 
during blackout conditions.  The January 1998 VA examination 
shows a diagnosis of PTSD and relates this diagnosis to the 
veteran's claimed stressors in service.  Because it is not 
shown or even alleged that these stressors are combat 
related, their occurrence must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

While there is evidence that the veteran was hospitalized at 
the U.S. Army Hospital in Nuremberg, Germany in February 
1990, the actual record of his treatment there has not been 
obtained.  In September 1994, the RO contacted the Hospital 
in Nuremberg requesting medical records on the veteran.  No 
reply was received.  The RO also contacted the National 
Personnel Records Center (NPRC) and was informed that these 
records had yet to be retired.  The RO was given another 
address at Nuremberg, different from the one provided by the 
veteran.  Records were requested from the hospital in October 
1994; however, the letter was returned with the notation 
"APO CLOSED".  In an October 1994 personal hearing, the 
veteran testified that he had been told that mental health 
records were kept separate from medical records at the 
facility.  The RO again tried to obtain records directly from 
the hospital in Nuremberg in July 2000; however, the Board's 
own research indicates that the hospital has since been 
closed.  Any records on the veteran located at the U.S. Army 
Hospital in Nuremberg would likely have been transferred to 
the NPRC in St. Louis.  There has been no request for any 
records records from the NPRC since September 1994.  VA must 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency, until it 
concludes that the records do not exist, or any such 
additional request would be futile.  38 C.F.R. § 3.159(c)(2) 
(2002).  Another request should therefore be made of the NPRC 
for any records which may have been received since VA's last 
request in September 1994.

The Board also observes that additional due process 
requirements may be applicable as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is remanded for the following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.

2.  The RO should contact the National 
Personnel Records and request any 
clinical records of the veteran which 
have not been added to the claims file.  
The Board is particularly interested in 
any mental health treatment records from 
the U.S. Army Hospital in Nuremberg from 
February to March 1990.

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD.  This should include consideration 
of all evidence of record, including any 
evidence added to the record since the 
April 2003 supplemental statement of the 
case.  If the benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



